           Case 1:20-cv-01690-DAD-JLT Document 43 Filed 03/04/21 Page 1 of 4

 1 Mark Selwyn (SBN 244180)
   mark.selwyn@wilmerhale.com
 2 WILMER CUTLER PICKERING

 3 HALE AND DORR LLP
   2600 El Camino Real, Suite 400
 4 Palo Alto, California 94306
   Telephone: (650) 858-6031
 5 Facsimile: (650) 858-6100

 6 Attorney for Plaintiffs

 7 MICHAEL D. GRANSTON
   Deputy Assistant Attorney General
 8 BRAD P. ROSENBERG
   Assistant Branch Director
 9 MICHAEL J. GAFFNEY (D.C. Bar No. 1048531)
   Trial Attorney
10 United States Department of Justice
   Civil Division, Federal Programs Branch
11 1100 L St. NW
   Washington, DC 20005
12 Tel: (202) 514-2356
   Fax: (202) 616-8470
13 Email: Michael.J.Gaffney@usdoj.gov

14 Attorneys for Defendants

15                                IN THE UNITED STATES DISTRICT COURT
16                                   EASTERN DISTRICT OF CALIFORNIA
17                                          FRESNO DIVISION
18
     UNITED FARM WORKERS and UFW                   Case No. 1:20-cv-01690-DAD-JLT
19   FOUNDATION,
20                                                 STIPULATION AND PROPOSED ORDER TO
                             Plaintiffs,           EXTEND DEADLINES
21
                             v.                    (Doc. 42)
22
     THE UNITED STATES DEPARTMENT OF
23   LABOR and MILTON AL STEWART, in his
     official capacity as Acting United States
24   Secretary of Labor,
25                           Defendants.
26
27

28



30
            Case 1:20-cv-01690-DAD-JLT Document 43 Filed 03/04/21 Page 2 of 4

 1           IT IS HEREBY STIPULATED, by and between the parties and subject to the Court’s approval,

 2 that the deadline for Defendants to respond to Plaintiffs’ Complaint, ECF 1, shall be extended by sixty

 3 (60) days from March 5, 2021 to May 4, 2021. IT IS HEREBY FURTHER STIPULATED, by and

 4 between the parties and subject to the Court’s approval, that the scheduling conference currently

 5 scheduled for March 17, 2021 be continued to May 17, 2021. The reasons for this Stipulation are as

 6 follows:

 7           1.      On November 30, 2020, Plaintiffs filed their Complaint. ECF 1.

 8           2.      Plaintiffs timely served the United States Attorney’s Office in the Eastern District of

 9 California in Fresno, California with, inter alia, the Complaint and civil summons via registered mail on

10 December 1, 2020. ECF 35 at 1, 35-2 at 6.

11           3.      Pursuant to Federal Rule of Civil Procedure 12(a)(2) and in the absence of an extension,

12 Defendants “must serve an answer to a complaint . . . within 60 days after service on the United States

13 attorney.” The initial deadline for responding to Plaintiffs’ Complaint was therefore February 5, 2021.

14           4.      Pursuant to the parties’ stipulation and this Court’s February 1, 2021 order, the deadline to

15 respond was extended from February 5, 2021 to March 5, 2021. ECF 41.

16           5.      On December 23, 2020, the Court granted Plaintiffs’ motion for a preliminary injunction.

17 United Farm Workers v. Dep’t of Labor, No. 20-cv-1690 (E.D. Cal. Dec. 23, 2020). On January 12, 2021,

18 the Court issued a supplemental order regarding preliminary injunctive relief. See United Farm Workers

19 v. Dep’t of Labor, No. 20-cv-1690 (E.D. Cal. Jan. 12, 2021).
20           6.      On February 23, 2021, the Department of Labor’s Employment and Training

21 Administration issued a notice in the Federal Register announcing the 2021 AEWRs applicable to H-2A

22 workers performing agricultural labor or services other than the herding or production of livestock on the

23 range. 86 Fed. Reg. 10,966 (Feb. 23, 2021). The AEWRs set forth in that notice were effective

24 immediately.

25           7.      On January 20, 2021, new leadership assumed responsibility for the Department of Labor.

26 To afford these officials sufficient time to become familiar with the issues in this case, including the
27 regulation that is the subject of this litigation, Defendants request a further 60-day extension of the

28 deadline to respond to Plaintiffs’ complaint. Plaintiffs consent to Defendants’ requested extension.

      STIPULATION & PROPOSED ORDER TO EXTEND               1
      DEADLINES
30   ActiveUS 182770563v.1
            Case 1:20-cv-01690-DAD-JLT Document 43 Filed 03/04/21 Page 3 of 4

 1           8.      In light of the requested extension, the parties also agree that the scheduling conference be

 2 continued 60 days.

 3           9.      This proceeding is exempt from the requirement that parties make initial disclosures under

 4 Federal Rule of Civil Procedure 26, because it is “an action for review on an administrative record.” Fed.

 5 R. Civ. Pro. 26(a)(1)(B)(i)

 6           The Parties therefore stipulate, subject to the Court’s approval, that the deadline for Defendants

 7 to respond to Plaintiffs’ Complaint, ECF 1, shall be extended by sixty (60) days from March 5, 2021 to

 8 May 4, 2021. The Parties further stipulate, subject to the Court’s approval, that the scheduling

 9 conference shall be continued from March 17, 2021 to May 17, 2021.

10
     Dated: March 4, 2021                                  MICHAEL D. GRANSTON
11                                                         Deputy Assistant Attorney General
12
                                                           BRAD P. ROSENBERG
13                                                         Assistant Branch Director

14                                                  By:    /s/ Michael J. Gaffney
                                                           MICHAEL J. GAFFNEY (D.C. Bar No. 1048531)
15                                                         Trial Attorney
                                                           United States Department of Justice
16                                                         Civil Division, Federal Programs Branch

17                                                         Attorneys for Defendants

18 Dated: March 4, 2021                             By:    /s/ Mark Selwyn     (authorized 3/3/21)
                                                           MARK SELWYN (SBN 244180)
19                                                         Wilmer Cutler Pickering Hale and Dorr LLP
20                                                         Attorney for Plaintiffs
21

22

23

24

25

26
27

28

      STIPULATION & PROPOSED ORDER TO EXTEND               2
      DEADLINES
30   ActiveUS 182770563v.1
            Case 1:20-cv-01690-DAD-JLT Document 43 Filed 03/04/21 Page 4 of 4

 1                                          [PROPOSED] ORDER
 2           IT IS HEREBY ORDERED that the deadline to respond to Plaintiffs’ Complaint shall be
 3
     extended from March 5, 2021 to May 4, 2021, and that the Scheduling Conference currently scheduled
 4
     for March 17, 2021 shall be continued to May 17, 2021. All associated deadlines, including for
 5
     submission of the Joint Scheduling Report, are correspondingly extended.
 6

 7

 8 IT IS SO ORDERED.

 9       Dated:     March 4, 2021                           /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

      STIPULATION & PROPOSED ORDER TO EXTEND           3
      DEADLINES
30   ActiveUS 182770563v.1
